DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
The Amendment filed October 28, 2022 has been entered. Claims 1-8 and 10 have been amended, and claims 11-17 have been withdrawn from consideration. Claims 1-10 are examined herein.

Status of the Rejection
3.	The amended claim 1 no longer invokes interpretation under 35 U.S.C. § 112(f) previously set forth in the Non-Final Office Action mailed August 1, 2022. 
4.	All 35 U.S.C. § 102 rejections from the previous office action are withdrawn in view of the Applicant’s amendments. 
5.	New grounds of rejection under 35 U.S.C. § 103 are necessitated by the amendments as outlined below.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki et al. (JP 2004/205357A, English translation) in view of Hayashi et al. (US20120217160A1). 
Regarding claim 1, Suzuki teaches a gas concentration measurement system (a gas sensor system for measuring NOx concentration shown in Figs. 1-2, lines 194-201 on page 5) comprising: 
a gas sensor (a gas sensor element 1 shown in Figs.1-2 (lines 199-234 on pages 5-6). The limitation “limiting current-type” is an intended use limitation [see MPEP 2111.02]. Apparatus claims cover what a device is, not what a device does [MPEP 2114(II)]. A functional recitation of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. See MPEP 2114. In the instant case, Suzuki teaches the gas sensor element 1 for measuring a specific gas concentration at the first limiting current and the second limiting current regions, as shown in Figs. 3 and 5 (lines 199-234 on pages 5-6), and the gas sensor element 1 is specifically configured for performing the intended use; 
a voltage source connected to the limiting current-type gas sensor (a power supply 451 connected to the limiting current-type gas sensor as shown in Fig.2 (line 262 on page 7); 
a current detector (an ammeter 452 in Fig.2) connected to the limiting current- type gas sensor (see Fig.2 (line 262 on page 7)); and
a gas concentration arithmetic unit (a sensor circuit 45 in Fig.2 (line 262 on page 7)) connected to the current detector (both electrodes 41 and 42 are connected to a sensor circuit 45 including an AC power supply 451 and an ammeter 452 (lines 261-262 on page 7). The current flowing through the sensor cell 4 was detected by an ammeter 452, and this was applied to an output detection circuit to detect an output depending only on residual oxygen and an output depending on residual oxygen and NOx (lines 322-325 on page 8)), wherein
the voltage source (the power supply 451) is configured to supply a first voltage (V1) and a second voltage (V2) higher than the first voltage to the limiting current- type gas sensor, the first voltage generates a first limiting current corresponding to a first gas in the limiting current-type gas sensor, the second voltage generates a second limiting current corresponding to a second gas in the limiting current-type gas sensor (the power supply 451 is configured to supply a first voltage, V1, and a second voltage, V2, higher than the first voltage to the limiting current- type gas sensor, the first voltage generates a first limiting current, and the second voltage generates a second limiting current, as shown in Fig.3 (lines 208-220 on page 6)),
the current detector is configured to acquire a first limiting current value of the limiting current-type gas sensor when the first voltage is applied to the limiting current-type gas sensor; and acquire a second limiting current value of the limiting current-type gas sensor when the second voltage is applied to the limiting current-type gas sensor (the ammeter 452 shown in Fig.2 is configured to acquire a first limiting current value when the first voltage V1 is applied to the limiting current-type gas sensor; and acquire a second limiting current value of the limiting current-type gas sensor when the second voltage V2 is applied to the limiting current-type gas sensor, as shown in Fig.3;  an AC voltage that fluctuates between V1 and V2 is applied between the pair of electrodes 41 and 42 of the sensor cell 4. As shown in FIG. 4, the specific gas concentration in the gas to be measured is detected based on the current value in the constant current region generated by the current change when the AC voltage is applied (lines 218-221 on page 6). The output of the ammeter 452 reflects the voltage-current characteristic in the voltage range included in the first limit current region and the second limit current region (lines 296-298 on page 8). In FIG. 4A, an AC voltage straddling the first limit current region and the second limit current region was applied, so that a constant current region corresponding to each limit current region was obtained (lines 308-310 on page 8)), 
the gas concentration arithmetic unit includes circuitry (an output detection circuit; detection output operation amplifier circuit (lines 323-326 on page 8)) configured to: acquire a difference between the second limiting current value and the first limiting current value; and obtain concentration of the second gas on a basis of the difference (the current flowing through the sensor cell 4 was detected by an ammeter 452, and this was applied to an output detection circuit to detect an output depending only on residual oxygen and an output depending on residual oxygen and NOx as described above. After that, the output derived only from NOx is taken out by using the detection output operation amplifier circuit (line 323-326 on page 8)),
the limiting current-type gas sensor includes:
a solid electrolyte (solid electrolyte 11 shown in Figs. 1-2 (lines 195-196 on page 5)),
a first electrode disposed on the solid electrolyte (a first electrode 42 deposited on the solid electrolyte 11 as shown in Fig.2 (line 196 on page 5)),
a second electrode disposed on the solid electrolyte (a second electrode 41 disposed on the solid electrolyte 11 as shown in Fig.2 (line 196 on page 5)),
a gas introduction path that extends between a first part of the first electrode opposed to the solid electrolyte and a gas inlet (Fig. 1-2 show a gas introduction path extending between a first part of the first electrode (42 in Fig.2) opposed to the solid electrolyte 11 and a gas inlet (110 in Fig.1). Note that the first electrode 42 is disposed in the second measurement gas chamber 122 as shown in Fig.2), and 

Suzuki does not teach an insulating layer between the second electrode and the solid electrolyte, and a second part of the second electrode contacts the solid electrolyte in an opening of the insulating layer.   
Hayashi teaches a gas sensor element for a gas sensor, wherein the gas sensor element includes a solid electrolyte layer, a pair of sensor electrodes arranged on a front side of the solid electrolyte layer, a pair of sensor leads arranged on a rear side of the solid electrolyte layer and connected to the respective sensor electrodes; and insulating layers, one of which is arranged between one of the sensor leads and the solid electrolyte layer and the other of which is arranged between the other sensor lead and the solid electrolyte layer (abstract). Fig.3B shows wherein the sensor electrode 204 and the sensor lead 205 are electrically connected by the overlap portion 300 where the rear end portion 204W of the larger-thickness sensor electrode 204 is located over and covers the front end portion of the smaller-thickness sensor lead 205 as shown in Fig. 3B. This makes it possible to prevent the occurrence of cracks in the sensor electrode 204 and the sensor lead 205 more effectively as compared to the case where the front end portion of the smaller-thickness sensor lead 205 is located over and covers the rear end portion 204W of the larger-thickness sensor electrode 204 [para. 0079]. An insulating layer 202 is disposed between the sensor electrode 204 and the solid electrolyte 201, and a portion of the sensor electrode 204 (i.e., from the most left edge of the electrode 204 to the edge of 202Y as shown in Fig.3B)  contacts the solid electrolyte 201 in an opening of the insulating layer 202 (i.e., from the edge 202Y towards left, as shown in Fig.3B [para. 0064]. The sensor lead 205 is kept insulated from the solid electrolyte layer 201 by the insulating layer 202 so that there does not arise a current flow between the entire lengths of the sensor leads 205 through the solid electrolyte layer 201 during the passage of electric current between the sensor electrodes 204 through the sensor lead 205. As a result, the transfer of the oxygen ions takes place in only part of the solid electrolyte layer 201 corresponding in position to the sensor electrodes 204 (except for the portions thereof located on the insulating layers 202) and does not take place in part of the solid electrolyte layer 201 corresponding in position to the sensor leads 205. This makes it possible to protect the solid electrolyte layer 201 from blackening and thereby prevent the solid electrolyte layer 201 from becoming brittle. The occurrence of cracks in the sensor element 10 can be thus prevented effectively so as not cause deterioration in the detection accuracy of the gas sensor 1 [para. 0065]. 
Suzuki and Hayashi are considered analogous art to the claimed invention because they are in the same field of a gas sensor for determining the NOx concentration. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the gas sensor in Suzuki to provide an insulating layer between the second electrode 41 and the solid electrolyte 11, and only a part of the second electrode contacts the solid electrolyte in an opening of the insulating layer, as taught by Hayashi, because Hayashi teaches that the above structure would protect the solid electrolyte layer from blackening and thereby prevent the solid electrolyte layer from becoming brittle, and the occurrence of cracks in the sensor element can be thus prevented effectively so as not cause deterioration in the detection accuracy of the gas sensor [para. 0065]. Furthermore, the claimed limitations are obvious because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results [MPEP 2143(A)]. 

Regarding claim 2, modified Suzuki teaches the gas concentration measurement system according to claim 1, and further teaches the gas concentration measurement system consisting of a single limiting current-type gas sensor element with a single current detector, and measure the concentration based on the difference between the second limiting current value at the second voltage and the first limiting current at the first voltage, as outlined in the rejected claim 1 above. 
Modified Suzuki does not teach wherein the limiting current-type gas sensor includes a plurality of limiting current-type gas sensor elements, and the current detector includes a plurality of current detecting elements corresponding to respective one of the plurality of limiting current-type gas sensor elements. 
However, utilizing a plurality of limiting current-type gas sensor elements and a plurality of current detecting elements only adds multiple identical limiting current-type gas sensor elements and current detecting elements, which are, respectively, identical to the limiting current-type gas sensor element 1 and the current detector (ammeter 452) in modified Suzuki. Therefore, the modification to add multiple gas sensor elements and current detecting elements would constitute a mere duplication of parts (i.e., duplication of the gas sensor element 1 and the ammeter 452) that would yield the predictable result of measuring the gas concentration based on the difference of the two limiting current values. It has been held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced. See MPEP § 2144.04(VI)(B). Due to the use of a plurality of the gas sensor elements, each of which has an output of the difference between the second limiting current value and the first limiting current value, it would be obvious for one skilled in the art to use an average value of the differences obtained from the plurality of the gas sensor elements, each of which is measured by its corresponding current detector. Therefore, it would be obvious for one skilled in the art to modify the circuitry which is further configured to determine an average value of differences between the second plurality of limiting current values and the first plurality of limiting current values. 
 
Regarding claim 3, modified Suzuki teaches the gas concentration measurement system according to claim 1, and Suzuki further teaches wherein the voltage source is further configured to switch voltage output to the limiting current-type gas sensor between the first voltage and the second voltage (the power supply 451 is  configured to switch from voltage V1 to voltage V2, which corresponds, respectively, to the first limiting current region and the second limiting current region, as shown in Fig.3 (lines 205-220 on page 6)).  
 
Regarding claim 4, modified Suzuki teaches the gas concentration measurement system according to claim 1, and further teaches wherein the limiting current-type gas sensor includes a single limiting current-type gas sensor element 1, and a single current detector 452 acquiring both the first limiting current value at the first voltage and the second limiting current at the second voltage from the single gas sensor element, as outlined in the rejected claim 1. 
Modified Suzuki does not teach wherein the gas sensor includes two gas sensor elements, the first one is configured to acquire the first limiting current operated under the first voltage at the first limiting current region, while the second one is configured to acquire the second limiting current operated under the second voltage at the second limiting current region.
However, utilizing two distinct gas sensor elements including a first limiting current-type gas sensor element and a second limiting current-type gas sensor element to acquire, respectively, the first limiting current value and the second limiting current value, would constitute a mere duplication of parts (i.e., duplication of the gas sensor element 1) that would yield the predictable result of measuring the gas concentration based on the difference of the two limiting current values. It has been held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced. See MPEP § 2144.04(VI)(B). 

Regarding claim 5, modified Suzuki teaches the gas concentration measurement system according69 to claim 4, and further teaches wherein the voltage source (i.e., the power supply 451) provides the first voltage V1 and the second voltage V2 to the gas sensor element to obtain the first limiting current and the second limiting current, as outlined in the rejected claim 1. 
Modified Suzuki does not teach wherein the voltage source includes a first voltage supplier configured to supply the first voltage to the first limiting current- type gas sensor element and a second voltage supplier configured to supply the second voltage to the second limiting current- type gas sensor element.
However, utilizing two identical voltage sources wherein the voltage source includes a first voltage supplier configured to supply the first voltage to the first limiting current- type gas sensor element and a second voltage supplier configured to supply the second voltage to the second limiting current- type gas sensor element would constitute a mere duplication of parts (i.e., the voltage source) that would yield the predictable result (each voltage source supplies a voltage to each sensor element yielding the corresponding limiting current). It has been held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced. See MPEP § 2144.04(VI)(B). 

Regarding claim 6, modified Suzuki teaches the gas concentration measurement system according to claim 1, and further teaches the gas concentration measurement system consisting of a single limiting current-type gas sensor element with a single current detector, and measure the concentration based on the difference between the second limiting current value at the second voltage and the first limiting current at the first voltage, as outlined in the rejected claim 1 above. 
Modified Suzuki does not teach wherein the limiting current-type gas sensor includes a plurality of first limiting current-type gas sensor elements and a plurality of second limiting current-type gas sensor elements, the current detector includes a plurality of first current detecting elements corresponding to respective ones of the plurality of first limiting current-type gas sensor elements and a plurality of second current detecting elements corresponding to respective ones of the plurality of second limiting current-type gas sensor elements, the plurality of first current detecting elements is configured to acquire a first plurality of limiting current values of the plurality of first limiting current-type gas sensor elements when the first voltage is applied to the plurality of first limiting current-type gas sensor elements, the plurality of second current detecting elements is configured to acquire a second plurality of limiting current values of the70 plurality of second limiting current-type gas sensor elements when the second voltage is applied to the plurality of second limiting current-type gas sensor elements, and the circuitry is further configured to determine an average value of differences between the second plurality of limiting current values and the first plurality of limiting current values.  
However, utilizing a plurality of first limiting current-type gas sensor elements, a plurality of second limiting current-type gas sensor elements, a plurality of first current detecting elements, and a plurality of second current detecting elements would constitute a mere duplication of parts (i.e., duplication of the gas sensor element 1 and duplication of the ammeter 252) that would yield the predictable result (each sensor element outputs the first (or the second) limiting current under the first (or the second) voltage). The output limited current value is measured by the ammeter 252, and the gas concentration is measured based on the difference between the first and second limiting current values). It has been held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced. See MPEP § 2144.04(VI)(B).  The use of a plurality of the gas sensor elements leading to a plurality of outputs (i.e., differences between the second limiting current values and the corresponding first limiting current values), and it would be obvious for one skilled in the art to modify the circuitry which is further configured to calculate an average value of the differences between the second plurality of limiting current values and the first plurality of limiting current values.

Regarding claim 7, modified Suzuki teaches the gas concentration measurement system according to claim 6. 
Modified Suzuki does not teach wherein the voltage source includes a first voltage supplier configured to supply the first voltage to the plurality of first limiting current- type gas sensor element and a second voltage configured to supply that supplies the second voltage to the plurality of second limiting current- type gas sensor element.
However, utilizing plural identical voltage suppliers wherein the voltage source includes a first voltage supplier configured to supply the first voltage to the plurality of first limiting current-type gas sensor elements and a second voltage supplier configured to supply the second voltage to the plurality of second limiting current-type gas sensor elements would constitute a mere duplication of parts (i.e., duplication of the power supply 251) that would yield the predictable result (each power supply provides a voltage of V1 (or V2) to the corresponding sensor element which outputs the first (or the second) limiting current). It has been held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced. See MPEP § 2144.04(VI)(B).  

Regarding claim 8, modified Suzuki teaches the gas concentration measurement system according to claim 1.  Suzuki further teaches wherein the circuitry includes an amplifier circuit (the detection output operation amplifier circuit (line 326 on page 8)) and a difference circuit (the detection output operation amplifier circuit (line 326 on page 8)). The limitations “configured to amplify a first signal corresponding to the first limiting current value and a second signal corresponding to the second limiting current value” and “configured to output a difference between the first signal amplified by the amplifier circuit and the second signal amplified by the amplifier circuit” are functional recitations. Apparatus claims cover what a device is, not what a device does [MPEP 2114(II)]. A functional recitation of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. See MPEP 2114. In the instant case, Suzuki teaches the detection output operation amplifier circuit that is configured to perform the functional limitations above (the current flowing through the sensor cell 4 was detected by an ammeter 452, and this was applied to an output detection circuit to detect an output depending only on residual oxygen and an output depending on residual oxygen and NOx as described above. After that, the output derived only from NOx is taken out by using the detection output operation amplifier circuit (lines 322-326 on page 8)) . 

Regarding claim 9, modified Suzuki teaches the gas concentration measurement system according71 to claim 1. The limitation “wherein the first gas is oxygen, and the second gas is nitrogen oxides (NOx)” further limits the sample but fail to further limit the apparatus. A claim is only limited by positively recited elements. Thus, "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." See MPEP 2115. Since the claims further limit the source of the measurement-object-gas (material worked upon) but fails to further limit the sensor element itself (by a structure being claimed), the limitations of the claim have no patentable weight.  
However, Examiner notes that Suzuki does teaches wherein the first gas is oxygen, and the second gas is nitrogen oxides (NOx) (the specific gas is NOx; the first limit current region on the low voltage side is formed by oxygen decomposition in the gas to be measured by the sensor cell 4, and the second limit current region on the high voltage side is formed by oxygen and specific gas decomposition in the gas to be measured by the sensor cell 4 (lines 199-206 on pages 5-6)).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Suzuki and Hayashi, as applied to claim 1 above, and in view of Haruki et al. (WO 2019088026 A1, English translation).

Regarding claim 10, modified Suzuki teaches the gas concentration measurement system according to claim 1, wherein 
the first electrode is a first porous metal electrode having a first melting point (the electrode 42 is composed of a Pt-Rh electrode and inherently has at least some level of porosity (line 267 on page 7 in Suzuki) and a melting point). 
Modified Suzuki does not teach wherein 
the gas introduction path is formed of a first porous transition metal oxide having a second melting point higher than the first melting point of the first electrode, and the first porous transition metal oxide is one of Ta205, TiO2, or Cr2O3.
Haruki teaches a gas sensor with a sensor element in which a porous layer is provided on an outer surface wherein gas flows through the porous layer and thus serves as a gas introduction pathway (abstract). The porous layer 37 can be made of ceramics (metal oxide) containing titania (claim 5 and para. 0055). Titania is known as TiO2.  
Modified Suzuki and Haruki are considered analogous art to the claimed invention because they are in the same field of a gas sensor for determining the NOx concentration. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the gas introduction path in modified Suzuki to provide a gas introduction path made of a porous layer containing transition metal oxide such as titania, as taught by Haruki. The limitations “a first porous transition metal oxide having a second melting point higher than the first melting point of the first electrode” can be found to be an inherent property of the first porous platinum electrode and the gas introduction path made of porous transition metal oxide TiO2, which is supported by specification of this application (the first electrode 17 is a porous platinum electrode [paras. 0088]; the first porous transition metal oxide is Ta2O5, TiO2, or Cr2O3 [para. 0086]).  The claimed limitations are obvious because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results [MPEP 2143(A)]. Furthermore, the selection of a known material as the gas introduction path, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. MPEP § 2144.07. 


Response to Arguments
Applicant's arguments, see Remarks Pgs. 13-16, filed 10/28/2022, with respect to the 35 U.S.C. § 102(a)(1) and 103 rejections have been fully considered and are not persuasive.  
Applicant’s Argument # 1
Regarding independent claim 1, Applicant has amended claim 1 to include features of claim 10, and argues that the combination of Suzuki and Haruki does not teach, suggest, or render obvious at least, for example, the features of "an insulating layer between the second electrode and the solid electrolyte ... a second part of the second electrode contacts the solid electrolyte in an opening of the insulating layer," as recited in amended independent claim 1. Therefore, amended independent claim 1 is not taught, suggested, or rendered obvious over the combination of Suzuki and Haruki. 
Examiner’s Response # 1
Applicant’s arguments with respect to the 35 U.S.C. § 102(a)(1) rejection have been fully considered but are moot as they do not pertain to the current grounds of rejection in view of Hayashi, which teaches an insulating layer 202 between the sensor electrode 204 and the solid electrolyte 201, and a portion of the sensor electrode 204 (i.e., from the most left edge of the electrode 204 to the edge of 202Y as shown in Fig.3B)  contacts the solid electrolyte 201 in an opening of the insulating layer 202 (i.e., from the edge 202Y towards left, as shown in Fig.3B) [para. 0064], as outlined in the current grounds of rejection of claim 1. 
Applicant’s Argument # 2
Regarding dependent claims 2-9, Applicant argues that claims 2-9 are also not taught, suggested, or rendered obvious over the references cited in the Office Action based at least on the dependence on amended independent claim 1. 
Examiner’s Response # 2
Applicant’s arguments with respect to the 35 U.S.C. § 103 rejections have been fully considered but are not persuasive since Suzuki in view of Hayashi teaches the amended claim 1, as outlined in the rejection of claim 1 and the Examiner’s response #1 above. 

Conclusion
The prior arts made of record and not relied upon are considered pertinent to applicant’s disclosure: Igarashi et al. (JP2017190986A) teaches a gas sensor element and a gas sensor wherein an insulating layer 117a is disposed between a part of the electrode 110 (i.e., 110b) and the solid electrolyte 109, and a part of the electrode 110 (i.e.,  110a) contacts the solid electrolyte in an opening of the insulating layer.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIZHI QIAN whose telephone number is (571)272-3487. The examiner can normally be reached Monday-Thursday 8:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan V Van can be reached on 571-272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S.Q./Examiner, Art Unit 1795 


/JOSHUA L ALLEN/Primary Examiner, Art Unit 1795